Title: From Benjamin Franklin to Francis Coffyn, 2 March 1782
From: Franklin, Benjamin
To: Coffyn, Francis


Sir,
Passy, 2. March 1782.
I received duly your Letter of the 23d. Feby. 1782. inclosing divers Rects. of Americans to whom you have given assistance; & approuve the Same, and have this Day accepted your Draft for 1500 Livres at 10. Days date in favr. of Messrs. Vandenivers, for which you will Credit my Acct.
I Suspect Mrs. Fitzpatrick to be an impostor.
With a Sincere regard, I am, Sir, Your most obedient &c—
Mr. Coffyn
